Title: From George Washington to Major General William Heath, 20 October 1779
From: Washington, George
To: Heath, William


        
          Dear Sir
          Head Quarters [West Point] 20th October 1779
        
        I am always willing to encourage a spirit of enterprize when any thing can be effected without a probability of much loss or danger. If any Officer is willing to undertake the matter you mention, I have no objection. Much will depend upon the fidelity of the party, for if

one deserts he endangers and perhaps defeats the whole. The intelligence given by the Horseman comports with that of the Deserter who came in this day. I am Dear Sir Yr most obt Servt
        
          Go: Washington
        
      